Case.net: 20CY-CV09848 - Docket Entries Page 1 of 1

j ae 5
ese.net
Search for Cases by: [Select Search Method... Vv]

Judicial Links | eFiling | Help | ContactUs | Print GrantedPublicAccess Logoff ANDREWLAQUET

20CY-CV09848 - MISSOURI EMPLOYERS MUTUA V WESTROCK
COMMERCIAL, LL (E-CASE)

ee Weeiet a " Cerpes Sadoments | yore Pegs Teed tls pen Cae

 

 

 

 

 

 

 

 

 

 

Click here to eFile on Case Sort Date Entries: © Descending Display Options: All Entries v
Click here to Respond to Selected Documents O Ascending

12/21/2020 [] Corporation Served
Document ID - 20-SMCC-1472; Served To - WESTROCK COMMERCIAL, LLC; Server - ; Served Date -
16-DEC-20; Served Time - 13:00:00; Service Type - Special Process Server; Reason Description -
Served; Service Text - Lauren Shipley, Corp. Rep.

[] Supplemental Filing
Service of Summons; Electronic Filing Certificate of Service.
Filed By: ROSS ALLEN BRIDGES
On Behalf Of: MISSOURI EMPLOYERS MUTUAL INSURANCE COMPANY

12/07/2020 [_] Summons Issued-Circuit
Document ID: 20-SMCC-1472, for WESTROCK COMMERCIAL, LLC.
( Order - Special Process Server
1 Filing Info Sheet eFiling
Filed By: JORDAN HUDSPITH
[] Motion Filed
Motion and Order to Appoint Special Process Server.

Filed By: JORDAN HUDSPITH
On Behalf Of: MISSOURI EMPLOYERS MUTUAL INSURANCE COMPANY

LI Petition:
Case Filing Information Sheet.
Filed By: JORDAN HUDSPITH

C Pet Filed in Circuit Ct
Petition for Damages.

[] Judge Assigned

 

Case.net Version 5.14.12 Return to Top of Page Released 11/10/2020
EXHIBIT
_ A
gs

Case 4:21-cv-00022-BCW Document 1-1 Filed 01/13/21 Page 1 of 22
https://www.courts.mo.gov/casenet/cases/searchDockets.do 1/13/2021
 

 

 

 

 

 

 

 

 

afters, (ert VF oo m
@
Ce a 4 IN THE 7TH JUDICIAL CIRCUIT COURT, CLAY COUNTY, MISSOURI 3
Judge or Division: Case Number: 20CY-CV09848 <
ELIZABETH DAVIS z
Plaintiff/Petitiener: Plaintiff’s/Petitioner’s Attorney/ Address '
MISSOURT EMPLOYERS MUTUAL JORDAN HUDSPITH ©
INSURANCE COMPANY 3901 S PROVIDENCE 2
SUITE D 0
vs. | COLUMBIA, MO. 65203 8
Defendant/Respondent: Court Address: 3
WESTROCK COMMERCIAL, LLC 11S WATER o
Nature of Suit LIBERTY, MO 64068 8
CC Pers Injury-Other (Date Rite Stamp) 2
Summons in Civil Case ©
The State of Missouri to: WESTROCK COMMERCIAL, LLC “3
Alias: a
221 BOLIVAR STREET >
JEFFERSON CITY, MO 65101 =

COURT SEAL OF You are summoned to appear before this court and to file your pleading ta the petition, a capy of
which is attached, and. to serve a copy of your pleading upon the attoriey for Plaintifi/Petitioner at the
above address ail within 30 days after receiving this summons, exrlusive of the day.of service. If you fail to
file your pleading, judgment by default may be taken against you for the relief demanded in the petition.

 

 

 

 

12/7/2020 BARB. WILMOT
Date Clerk
Further Information:
Sheriff's or Server's Return

Nate to:serving officer; Summons should be returned to the court within thirty days after the date of issue.
i certify that I Wave served the above summons by: (check one)
delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
a person of the Defendant's/Respondent’s family over the age of 15 years.

Fl. for service ona corpora delivering a copy of the summons and a cepy of the petition ta

   

   
 
   

 

in £ (County/Gémebstctamis), MO, on

mitt or Setver

   
 

Py
L<
:

&
SS
oe
ay =
a
g
a
:
=

Uittiny
‘’

 

 
 

Ae Ansttl

Ssovoneal Sreshange Se I cine

Mileage ( miles @ $..__ per mile)
Total

Oa a as
A copy of the summons and @ copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
suits, see Supreme Coutt Rule 34, :

 

 

 

 

Genin Awe CURES Rent 1-1. Field 01/1362 %5, FGETS, | Rae sl Ae
  

se Dy
\ |

are

 

null / ALL
. . Transmittal Number: 22449780
Notice of Service of Process Date Processed: 12/17/2020
Primary Contact: Patricia Benjamin
WestRock

1000 Abernathy Rd

Ste 125

Atlanta, GA 30328-5639

Electronic copy provided to:

Angela Dotson
Robert Mcintosh
Taiesha Ballentine

 

Entity:

Entity Served:

Title of Action:
Document(s) Type:
Nature of Action:
Court/Agency:
Case/Reference No:
Jurisdiction Served:
Date Served on CSC:
Answer or Appearance Due:
Originally Served On:
How Served:

Sender Information:

WestRock Commercial, LLC
Entity ID Number 2326014

Westrock Commercial, LLC
Missouri Empoyers Mutual Insurance Company vs. Westrock Commercial, LLC
Summons/Complaint

Personal Injury

Clay County Circuit Court, MO
20CY-CV09848

Missouri

12/16/2020

30 Days

CSc

Personal Service

Jordan Hudspith
573-777-4488

 

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

To avoid potential delay, please do not send your response to CSC

251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com

Case 4:21-cv-00022-BCW Document 1-1 Filed 01/13/21 Page 3 of 22
IN THE 7TH JUDICIAL CIRCUIT COURT, CLAY COUNTY, MISSOURI

 

 

 

 

 

Judge or Division: Case Number: 20CY-CV09848
ELIZABETH DAVIS
Plaintiff/Petitioner: Plaintiff’s/Petitioner’s Attorney/Address
MISSOURI EMPLOYERS MUTUAL JORDAN HUDSPITH
INSURANCE COMPANY 3901 S PROVIDENCE
SUITE D

vs. | COLUMBIA, MO 65203
Defendant/Respondent: Court Address:
WESTROCK COMMERCIAL, LLC 11S WATER
Nature of Suit: LIBERTY, MO 64068
CC Pers Injury-Other (Date File Stamp)

 

 

 

_— ____ Summons in CivitGase

0: WESTROCK COMMERCIAL, LLC
Alias:

COURT SEAL OF You are summoned to appear before this court and to file your pleading to the petition, a copy of

which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the

above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to

file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
12/7/2020 BARB WILMOT

Date Clerk
CLAY COUNTY Further Information:

 

The State of Missour}

 
 

221 BOLIVAR STREET
JEFFERSON CITY, MO 65101

 

 

 

Sheriff's or Server’s Return
Note to serving officer: Summons should be retumed to the court within thirty days after the date of issue.
I certify that I have served the above summons by: (check one)

[_] delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.

[] leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with

a person of the Defendant’s/Respondent’s family over the age of 15 years.
C] (for service on a corporation) delivering a copy of the summons and a copy of the petition to

 

 

 

 

 

 

 

 

 

 

 

(name) (title).
CT other
Served at (address)
in (County/City of St. Louis), MO, on (date) at (time).
Printed Name of Sheriff or Server Signature of Sheriff or Server
Must be sworn before a notary public if not served by an authorized officer:
Subscribed and sworn to before me on (date).
(Seal)
My commission expires:
Date Notary Public
Sheriff’s Fees
Summons $
Non Est $
Sheriff's Deputy Salary
Supplemental Surcharge $ 10.00
Mileage $ ( miles @ $. per mile)
Total $

A copy of the summons and a copy of the petition must be served on cach Defendant/Respondent. For methods of service on all classes of
suits, see Supreme Court Rule 54,

 

 

 

OSCA (7-08) SM30 (SMCC) For Court Use Only: Document Id # 20-SMCC-1472 1 of | Civil Procedure Form No. 1. Rules 54.01 ~ 54.05,
CLAY (2-11) (SMCCCY) 54.13, and 54.20; 506.120 — 506.140, and 506.150 RSMo
Case 4:21-cv-00022-BCW Document 1-1 Filed 01/13/21 Page 4 of 22
IN THE CIRCUIT COURT OF CLAY COUNTY, MISSOURI

MISSOURI EMPOYERS MUTUAL
INSURANCE COMPANY,

Plaintiff,
Case No.

Vv.

WESTROCK COMMERCIAL, LLC,
Service Address:
221 Bolivar Street
Jefferson City, MO 65101

and

 

JOHN DOES 1-5,

Defendants.
ORDER APPOINTING SPECTAL PROCESS SERVER

Plaintiff's Motion for Appointment of Special Process Server, having been read and
considered, and it appearing to the Court that sufficient grounds exist for the granting thereof,
pursuant to Rule 90.03(a), it is HEREBY ORDERED that the Plaintiff is authorized to perfect
service by a private process server who is hereby directed to personally serve a copy of the
Plaintiff's Summons and Petition on the aforementioned Defendants and to make and file a proof
of service as required by law.

The Special Process Server appointed is: Pro Serve and is hereby directed to file a Proof

of Services as required by law.

This day of 2020.

 

Judge

Case 4:21-cv-00022-BCW Document 1-1 Filed 01/13/21 Page 5 of 22
20CY-CV09848

IN THE CIRCUIT COURT OF CLAY COUNTY, MISSOURI

MISSOURI EMPOYERS MUTUAL
INSURANCE COMPANY,

Plaintiff,

Vv.
WESTROCK COMMERCIAL, LLC,
Service Address:
221 Bolivar Street
Jefferson City, MO 65101
and

JOHN DOES 1-5,

Defendants.

 

Case No.

MOTION FOR APPOINTMENT OF A SPECIAL PROCESS SERVER

COMES NOW Plaintiff, by and through the undersigned counsel and for its Motion for

Appointment of Special Process Server, states as follows:

1. Pro Serve is qualified to serve process in accordance with Missouri Supreme Court Rule

54.13.

2. Pro Serve is not a party and is more than 18 years of age.

WHEREFORE, Plaintiff prays for an Order of the court appointing Pro Serve as special

process servers in this case to serve the Summons, and Petition in this case on Defendant

WestRock Commercial, LLC.

Case 4:21-cv-00022-BCW Document 1-1 Filed 01/13/21 Page 6 of 22
Respectfully Submitted,
VESSELL BRIDGES MURPHY LAW OFFICES

/s/ Ross A. Bridges
Ross A. Bridges #62762

3901 S. Providence, Suite D
Columbia, Missouri 65203

Tel: (573)777-4488

Fax: (573)777-4489

Email: Ross@vbmlaw.com
ATTORNEY FOR PLAINTIFF

Case 4:21-cv-00022-BCW Document 1-1 Filed 01/13/21 Page 7 of 22
IN THE CIRCUIT COURT OF CLAY COUNTY, MISSOURI

MISSOURI EMPOYERS MUTUAL
INSURANCE COMPANY,

Plaintiff,
Case No.

Vv.

WESTROCK COMMERCIAL, LLC,
Service Address:
221 Bolivar Street
Jefferson City, MO 65101

and

 

JOHN DOES 1-5,

Defendants.
ORDER APPOINTING SPECIAL PROCESS SERVER

Plaintiffs Motion for Appointment of Special Process Server, having been read and
considered, and it appearing to the Court that sufficient grounds exist for the granting thereof,
pursuant to Rule 90.03(a), it is HEREBY ORDERED that the Plaintiff is authorized to perfect
service by a private process server who is hereby directed to personally serve a copy of the
Plaintiff's Summons and Petition on the aforementioned Defendants and to make and file a proof
of service as required by law.

The Special Process Server appointed is: Pro Serve and is hereby directed to file a Proof

of Services as required by law.

This day of 2020.

 

Judge

Case 4:21-cv-00022-BCW Document 1-1 Filed 01/13/21 Page 8 of 22
20CY-CV09848

IN THE CIRCUIT COURT OF CLAY COUNTY, MISSOURI

 

MISSOURI EMPOYERS MUTUAL
INSURANCE COMPANY,

Plaintiff,

Case No.

Vv.
WESTROCK COMMERCIAL, LLC,

Service Address:

221 Bolivar Street

Jefferson City, MO 65101

and
JOHN DOES 1-5,

Defendants.

PETITION FOR DAMAGES

 

COMES NOW Plaintiff, Missouri Employers Mutual Insurance Company, by and through
its undersigned counsel, and for its cause of action against Defendant WestRock Commercial,

LLC, and John Does 1-5, files this Petition for Damages, stating as follows:

VENUE AND JURISDICTION

1. Plaintiff, Missouri Employers Mutual Insurance Company (hereinafter referred to
as “MEM”’) is and at all times relevant herein a Missouri corporation doing business in Missouri

as an insurance company.

2. MEM’s principal place of business is located at 101 N. Keene Street, Columbia,
Missouri 65201.
3. Defendant WestRock Commercial, LLC (hereinafter referred to as “West Rock”)

is a Missouri corporation doing business in Missouri as a manufacturer of packaging products.

Case 4:21-cv-00022-BCW Document 1-1 Filed 01/13/21 Page 9 of 22
4. Defendant WestRock’s principal place of business is located at 221 Bolivar Street,
Jefferson City, Missouri 65101.

5. Defendants John Does 1-5 (“hereinafter referred to as “John Does”), identities
unknown, are individuals who improperly loaded pallets onto a semi-truck, which later fell on Mr.
James Moore, as more fully described below.

6. Venue and jurisdiction are proper in this court and all transactions, events,
occurrences, acts, errs and omissions giving rise to this action occurred in Clay County, Missouri.

7. This Court has personal jurisdiction over Defendants because Defendants transact
business within this state, have made contracts within this state, or have committed tortious acts

within this state, and otherwise have sufficient minimum contacts with the State of Missouri.

ALLEGATIONS COMMON TO ALL COUNTS

8. On or about June 19, 2019, James Moore (hereinafter referred to as “Mr. Moore”)
suffered an injury in the course and scope of his employment while Mr. Moore was employed as
a semi-truck driver.

9. On or about June 19, 2019, Mr. Moore arrived at WestRock to pick up a load,
specifically pallets, that were to be delivered to Billings, Montana.

10. Upon information and belief, WestRock and/or John Does 1-5 loaded the pallets

onto Mr. Moore’s semi-truck at the location in Liberty, Missouri.

11. Upon information and belief, Mr. Moore was advised to not assist with the loading
process.
12. Upon information and belief, the pallets were double stacked on the trailer of the
semi-truck.
13. Upon information and belief, the pallets were not strapped into place.
2

Case 4:21-cv-00022-BCW Document 1-1 Filed 01/13/21 Page 10 of 22
14. Upon information and belief, Mr. Moore was further advised that the receiver of
the pallets, Blue Line Billings, was responsible for unloading the semi-truck upon arrival to
Billings, Montana.

15. Upon information and belief, Mr. Moore’s sole responsibility upon arrival to the
destination in Billings, Montana, was to open the semi-truck doors, and back the trailer into the
dock.

16. On or about June 19, 2019, when Mr. Moore arrived to the final destination in
Billings, Montana, he opened the doors of the semi-truck, at which time, the pallets that were
double stacked in the trailer, fell onto Mr. Moore.

17. On the date of the aforementioned accident, MEM provided a_ workers'
compensation insurance policy to Mr. Moore’s employer, Express, LLC.

18. MEM provided workers' compensation benefits, including, but not limited to
medical treatment and other benefits required by the Missouri Workers’ Compensation Act
Chapter 287 RSMo., to Mr. Moore as a result of the damages and injuries he sustained in the
aforementioned accident.

19. MEM has provided benefits to Mr. Moore in excess of $190,000.00, exclusive of

other costs and expenses which are not relevant to this action.

COUNT I- NEGLIGENCE
(Against Defendants John Does 1-5)

20. Plaintiff incorporates the allegations contained in paragraphs 1-19 as if fully set
forth herein.
21. On or about June 19, 2019, John Does owed a duty of care to Mr. Moore.
22. On or about June 19, 2019, John Does violated the highest degree of care owed to
Mr. Moore.
3

Case 4:21-cv-00022-BCW Document 1-1 Filed 01/13/21 Page 11 of 22
23. Defendants John Does were negligent in the following manners, including but not

limited:
a. Failure to exercise the highest degree of care while loading the pallets onto the
semi-truck.
b. Failure to safely position the pallets on the semi-truck.
c. Failure to utilize load locks to securely lock the pallets in place on the semi-truck.
d. Failure to safely strap the pallets into place on the semi-truck.
24. As a direct and proximate result of such negligence, Mr. Moore was injured and

sustained damages requiring him to undergo medical treatment.

25. Mr. Moore was in the scope of his employment at the time of the accident.

26. As a direct and proximate result of Defendants John Does’ negligence, Mr. Moore
incurred medical expenses, pain, suffering, mental anguish, physical impairment, loss of capacity
to enjoy life, lost wages, temporary disability and permanent disability.

27. MEM was required to pay certain workers' compensation benefits to Mr. Moore as
a result of the injuries he sustained as a result of the negligence of Defendants John Does.

28. Pursuant to Missouri Section 287.150 RSMo. MEM is a real party in interest and
is, therefore, entitled to bring this action pursuant to Section 507.010 RSMo. for recovery against
Defendants John Does which shall not be limited to the amount payable as compensation to Mr.

Moore under §287.150 RSMo.

WHEREFORE, Plaintiff MEM prays for judgment on Plaintiff's petition against
Defendants John Does for such sums as shall be determined to be fair and reasonable under the

circumstances in excess of $25,000, for attorney's fees and costs herein expended, the statutory

Case 4:21-cv-00022-BCW Document 1-1 Filed 01/13/21 Page 12 of 22
court costs, including all depositions pursuant to Missouri Revised Statute §492.590, and for such

other and further relief as the court deems just and proper under the circumstances.

29.

30.

31.

32.

33.

COUNT II —- RESPONDEAT SUPERIOR
(Against Defendant WestRock)

Plaintiff incorporates the allegations contained in paragraphs 1-28 as if fully set forth
herein.

On or about June 19, 2019, Defendants John Does were employed by WestRock.

John Does were acting within the course and scope of their employment with WestRock
when they loaded pallets on the semi-truck driven by Mr. Moore on or about June 19, 2019.
WestRock is a corporation that can only act through its employees. As such, any act or
omission of an employee while acting within his/her employment is the act or omission of
WestRock.

The negligent acts of John Does was also of WestRock’s on June 19, 2019, which has

caused damages to MEM in the amount set forth above.

WHEREFORE, Plaintiff MEM prays for judgment on Plaintiffs petition against

Defendant WestRock for such sums as shall be determined to be fair and reasonable under the

circumstances in excess of $25,000, for attorney's fees and costs herein expended, the statutory

court costs, including all depositions pursuant to Missouri Revised Statute §492.590, and for

such other and further relief as the court deems just and proper under the circumstances.

Case 4:21-cv-00022-BCW Document 1-1 Filed 01/13/21 Page 13 of 22
Respectfully Submitted,
VESSELL BRIDGES MURPHY LAW OFFICES

/s/ Ross A. Bridges
Ross A. Bridges #62762

3901 S. Providence, Suite D
Columbia, Missouri 65203

Tel: (573)777-4488

Fax: (573)777-4489

Email: Ross@vbmlaw.com
ATTORNEY FOR PLAINTIFF

Case 4:21-cv-00022-BCW Document 1-1 Filed 01/13/21 Page 14 of 22
20CY-CV09848

IN THE CIRCUIT COURT OF CLAY COUNTY, MISSOURI

 

MISSOURI EMPOYERS MUTUAL
INSURANCE COMPANY,

Plaintiff,

Case No.

Vv.
WESTROCK COMMERCIAL, LLC,

Service Address:

22] Bolivar Street

Jefferson City, MO 65101

and
JOHN DOES 1-5,

Defendants.

PETITION FOR DAMAGES

 

COMES NOW Plaintiff, Missouri Employers Mutual Insurance Company, by and through
its undersigned counsel, and for its cause of action against Defendant WestRock Commercial,

LLC, and John Does 1-5, files this Petition for Damages, stating as follows:
VENUE AND JURISDICTION

1. Plaintiff, Missouri Employers Mutual Insurance Company (hereinafter referred to
as “MEM”’) is and at all times relevant herein a Missouri corporation doing business in Missouri

as an insurance company.

2. MEM’s principal place of business is located at 101 N. Keene Street, Columbia,
Missouri 65201.
3. Defendant WestRock Commercial, LLC (hereinafter referred to as “West Rock”)

is a Missouri corporation doing business in Missouri as a manufacturer of packaging products.

Case 4:21-cv-00022-BCW Document 1-1 Filed 01/13/21 Page 15 of 22
4. Defendant WestRock’s principal place of business is located at 221 Bolivar Street,
Jefferson City, Missouri 65101.

5. Defendants John Does 1-5 (“hereinafter referred to as “John Does”), identities
unknown, are individuals who improperly loaded pallets onto a semi-truck, which later fell on Mr.
James Moore, as more fully described below.

6. Venue and jurisdiction are proper in this court and all transactions, events,
occurrences, acts, errs and omissions giving rise to this action occurred in Clay County, Missouri.

7. This Court has personal jurisdiction over Defendants because Defendants transact
business within this state, have made contracts within this state, or have committed tortious acts

within this state, and otherwise have sufficient minimum contacts with the State of Missouri.
ALLEGATIONS COMMON TO ALL COUNTS

8. On or about June 19, 2019, James Moore (hereinafter referred to as “Mr. Moore”)
suffered an injury in the course and scope of his employment while Mr. Moore was employed as
a semi-truck driver.

9, On or about June 19, 2019, Mr. Moore arrived at WestRock to pick up a load,
specifically pallets, that were to be delivered to Billings, Montana.

10. Upon information and belief, WestRock and/or John Does 1-5 loaded the pallets

onto Mr. Moore’s semi-truck at the location in Liberty, Missouri.

11. Upon information and belief, Mr. Moore was advised to not assist with the loading
process.
12. Upon information and belief, the pallets were double stacked on the trailer of the
semi-truck.
13. Upon information and belief, the pallets were not strapped into place.
2

Case 4:21-cv-00022-BCW Document 1-1 Filed 01/13/21 Page 16 of 22
14. Upon information and belief, Mr. Moore was further advised that the receiver of
the pallets, Blue Line Billings, was responsible for unloading the semi-truck upon arrival to
Billings, Montana.

15. Upon information and belief, Mr. Moore’s sole responsibility upon arrival to the
destination in Billings, Montana, was to open the semi-truck doors, and back the trailer into the
dock.

16. On or about June 19, 2019, when Mr. Moore arrived to the final destination in
Billings, Montana, he opened the doors of the semi-truck, at which time, the pallets that were
double stacked in the trailer, fell onto Mr. Moore.

17. On the date of the aforementioned accident, MEM provided a workers’
compensation insurance policy to Mr. Moore’s employer, Express, LLC.

18. MEM provided workers' compensation benefits, including, but not limited to
medical treatment and other benefits required by the Missouri Workers’ Compensation Act
Chapter 287 RSMo., to Mr. Moore as a result of the damages and injuries he sustained in the
aforementioned accident.

19. MEM has provided benefits to Mr. Moore in excess of $190,000.00, exclusive of

other costs and expenses which are not relevant to this action.

COUNT I - NEGLIGENCE
(Against Defendants John Does 1-5)

20. Plaintiff incorporates the allegations contained in paragraphs 1-19 as if fully set
forth herein.
21. On or about June 19, 2019, John Does owed a duty of care to Mr. Moore.
22. On or about June 19, 2019, John Does violated the highest degree of care owed to
Mr. Moore.
3

Case 4:21-cv-00022-BCW Document 1-1 Filed 01/13/21 Page 17 of 22
23. Defendants John Does were negligent in the following manners, including but not

limited:
a. Failure to exercise the highest degree of care while loading the pallets onto the
semi-truck.
b. Failure to safely position the pallets on the semi-truck.
c. Failure to utilize load locks to securely lock the pallets in place on the semi-truck.
d. Failure to safely strap the pallets into place on the semi-truck.
24, As a direct and proximate result of such negligence, Mr. Moore was injured and

sustained damages requiring him to undergo medical treatment.

25, Mr. Moore was in the scope of his employment at the time of the accident.

26. As a direct and proximate result of Defendants John Does’ negligence, Mr. Moore
incurred medical expenses, pain, suffering, mental anguish, physical impairment, loss of capacity
to enjoy life, lost wages, temporary disability and permanent disability.

27. MEM was required to pay certain workers' compensation benefits to Mr. Moore as
a result of the injuries he sustained as a result of the negligence of Defendants John Does.

28. Pursuant to Missouri Section 287.150 RSMo. MEM is a real party in interest and
is, therefore, entitled to bring this action pursuant to Section 507.010 RSMo. for recovery against
Defendants John Does which shall not be limited to the amount payable as compensation to Mr.

Moore under §287.150 RSMo.

WHEREFORE, Plaintiff MEM prays for judgment on Plaintiffs petition against
Defendants John Does for such sums as shall be determined to be fair and reasonable under the

circumstances in excess of $25,000, for attorney's fees and costs herein expended, the statutory

Case 4:21-cv-00022-BCW Document 1-1 Filed 01/13/21 Page 18 of 22
court costs, including all depositions pursuant to Missouri Revised Statute §492.590, and for such

other and further relief as the court deems just and proper under the circumstances.

29.

30.

31.

32,

33.

COUNT I —- RESPONDEAT SUPERIOR
(Against Defendant WestRock)

Plaintiff incorporates the allegations contained in paragraphs 1-28 as if fully set forth
herein.
On or about June 19, 2019, Defendants John Does were employed by WestRock.

John Does were acting within the course and scope of their employment with WestRock
when they loaded pallets on the semi-truck driven by Mr. Moore on or about June 19, 2019.
WestRock is a corporation that can only act through its employees. As such, any act or
omission of an employee while acting within his/her employment is the act or omission of
WestRock.

The negligent acts of John Does was also of WestRock’s on June 19, 2019, which has

caused damages to MEM in the amount set forth above.

WHEREFORE, Plaintiff MEM prays for judgment on Plaintiffs petition against

Defendant WestRock for such sums as shall be determined to be fair and reasonable under the

circumstances in excess of $25,000, for attorney's fees and costs herein expended, the statutory

court costs, including all depositions pursuant to Missouri Revised Statute §492.590, and for

such other and further relief as the court deems just and proper under the circumstances.

Case 4:21-cv-00022-BCW Document 1-1 Filed 01/13/21 Page 19 of 22
Respectfully Submitted,
VESSELL BRIDGES MURPHY LAW OFFICES

/s/ Ross A. Bridges
Ross A. Bridges #62762

3901 S. Providence, Suite D
Columbia, Missouri 65203

Tel: (573)777-4488

Fax: (573)777-4489

Email: Ross@vbmlaw.com
ATTORNEY FOR PLAINTIFF

6

Case 4:21-cv-00022-BCW Document 1-1 Filed 01/13/21 Page 20 of 22
IN THE CIRCUIT COURT OF CLAY COUNTY, MISSOURI

MISSOURI EMPOYERS MUTUAL
INSURANCE COMPANY,

Plaintiff,
Case No.

Vv.

WESTROCK COMMERCIAL, LLC,
Service Address:
221 Bolivar Street
Jefferson City, MO 65101

and

 

JOHN DOES 1-5,

Defendants.
MOTION FOR APPOINTMENT OF A SPECIAL PROCESS SERVER

COMES NOW Plaintiff, by and through the undersigned counsel and for its Motion for

Appointment of Special Process Server, states as follows:

1. Pro Serve is qualified to serve process in accordance with Missouri Supreme Court Rule

54.13.

2. Pro Serve is not a party and is more than 18 years of age.

WHEREFORE, Plaintiff prays for an Order of the court appointing Pro Serve as special
process servers in this case to serve the Summons, and Petition in this case on Defendant

WestRock Commercial, LLC.

Case 4:21-cv-00022-BCW Document 1-1 Filed 01/13/21 Page 21 of 22
Respectfully Submitted,
VESSELL BRIDGES MURPHY LAW OFFICES

fs/ Ross A. Bridges
Ross A. Bridges #62762

3901 S. Providence, Suite D
Columbia, Missouri 65203

Tel: (573)777-4488

Fax: (573)777-4489

Email: Ross@vbmlaw.com
ATTORNEY FOR PLAINTIFF

Case 4:21-cv-00022-BCW Document 1-1 Filed 01/13/21 Page 22 of 22
